Citation Nr: 0124537	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  95-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an extension of a temporary total 
disability rating for a period of convalescence beyond 
October 31, 1993.  

2.  Entitlement to a total disability rating based on 
individual unemployability due solely as a result of service-
connected disabilities.  



WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  By rating decision dated in January 1994, the RO 
denied the veteran's claim for a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.30 based on 
outpatient surgery performed at a private facility in August 
1993.  Subsequently, based on the receipt of additional 
evidence, the RO, in a rating action dated in February 1994, 
granted a temporary total rating for the period from August 
31, 1993, through September 30, 1993.  The veteran sought an 
extension of the temporary total rating, and this was granted 
by the RO through October 31, 1993, in an April 1994 rating 
decision.  The veteran pursued his appeal requesting an 
extension of benefits through November 1993.  

During the appeal process, the veteran filed a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected disabilities.  The RO 
denied the claim in a rating decision dated in July 1994 and 
the veteran appealed.  

In April 1995, the veteran testified at a personal hearing 
held at the RO before a hearing officer.  Another personal 
hearing was held in February 1996, during which both the 
veteran and his wife testified.  That hearing also was held 
at the RO before a hearing officer.  

The Board remanded the case in June 1999 for further 
development and again in April 2000 in order to schedule the 
veteran for a hearing at the RO to be held before a Member of 
the Board.  Such hearing was held before the undersigned in 
June 2001.  At the hearing, the veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (2000).  The case 
again has been returned to the Board for appellate 
determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  On August 31, 1993, the veteran underwent bunionectomy 
with excision of intra-articular loose bodies of the right 
first metatarsophalangeal (MP) joint and a matricectomy of 
the nail; postoperative medical opinion from the physician 
who performed the surgery was that the veteran required 
approximately 120 days convalescence due to the advanced 
arthritic changes within the first MP joint, the excessive 
postoperative edema, and the need to perform home physical 
therapy; medical opinion was that the veteran was capable of 
returning to work on December 1, 1993.  

3.  The veteran's service-connected disabilities are:  
bilateral inguinal hernia repair, evaluated as 40 percent 
disabling; right great toe hallux valgus repair with 
arthritic changes, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; otitis media 
with hearing loss, evaluated as 0 percent disabling; and 
appendectomy, evaluated as 0 percent disabling; his combined 
rating is 50 percent.  

4.  The veteran has occupational experience as a heavy 
equipment mechanic; he reports obtaining a GED (general 
equivalency diploma), taking some college level mathematics 
courses, and that he was last gainfully employed in 1991.  

5.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from obtaining or retaining 
substantially gainful employment that is consistent with his 
occupational experience.  





CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
disability rating for a period of convalescence through, but 
no longer than November 30, 1993, have been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3, 4.30 (2000).  

2.  The criteria for a total rating based on individual 
unemployability due solely as a result of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.3, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp.2001).  The new law applies to all claims filed on 
or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  To implement the provisions of the new law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board notes the RO's letter to the veteran, 
dated in April 2001, which notified him of the new law, the 
provisions contained therein, and which offered him an 
opportunity to submit additional evidence in support of his 
claims.  By virtue of the February 1995 Statement of the Case 
(SOC), June 1995 Supplemental Statement of the Case (SSOC), 
June 1996 SSOC, February 1997 SSOC, and January 2000 SSOC 
issued during the pendency of the appeal, the veteran has 
been advised of the laws and regulations governing the 
claims, and been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claims.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all evidence identified by the veteran 
as relative to the claims have been obtained and associated 
with the claims folder.  Furthermore, the veteran has had the 
opportunities to testify at three personal hearings, 
including one conducted before the undersigned Member of the 
Board, and there is no indication that there is additional, 
existing evidence outstanding that is necessary for 
adjudication of the issues on appeal.  Hence, the 
requirements of the new law and implementing VA regulations 
have been satisfied and the claim is ready to be considered 
on the merits without remand to the RO for further 
consideration under the new law.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Temporary Total Rating Extension

Essentially, the veteran contends, in correspondence and 
testimony presented at personal hearings, that his temporary 
total rating following his August 31, 1993, surgery on his 
right foot should be extended through the month of November 
1993, as noted by his treating physician.  

Background

The records show that, in a rating decision of October 1992, 
the RO granted service connection for hallux valgus of the 
right great toe with arthritis and a chronic ingrown toenail.  
A 10 percent evaluation was assigned, effective from August 
1989, the date of receipt of the claim for the benefit.  

On August 31, 1993, the veteran underwent a bunionectomy with 
excision of intra-articular loose bodies of the right first 
MP joint and a matricectomy of the nail.  In November 1993, 
he underwent VA examination where an X-ray revealed 
moderately severe arthritis of the first MP joint and no 
other significant abnormality.  On physical examination, the 
right foot showed loss of the nail and most of the nail bed 
of the right great toe.  There was swelling over the first MP 
joint, a violaceous color to the surrounding area, and a red 
scar, approximately 3 inches long, on the dorsal lateral 
surface of the first MP joint.  The joint was warm to the 
touch and slightly tender.  The veteran stated that a tight 
shoe made it worse and that a loose shoe was very much better 
to wear.  In December 1993, in response to RO inquiry, the VA 
examining physician reviewed the veteran's records and 
offered the opinion that convalescence from the surgery 
should have been no more than two to three weeks.  

Copy of the veteran's January 21, 1994, outpatient treatment 
report from the physician who performed the August 31, 1993 
surgery indicates follow-up examination of the surgery site.  
During the examination, the veteran related that over the 
past month he had had considerable improvement and he was now 
able to wear western boots.  He stated that he continued to 
experience discomfort with increased activities, but there 
was no longer a bony prominence which was previously 
interfering with shoe gear.  On examination, there was no 
edema and the incision was well healed.  There was slight 
crepitus with motion of the first MP joint.  There was no 
plantar pain.  The incision was well healed and slightly 
tender with proximal palpation.  The assessment was that 
progress was satisfactory five months post-operation 
cheilectomy for repair of a right hallux limitus.  The 
physician related that, due to the advanced arthritic changes 
within his joint, convalescence from the surgery was 
prolonged due to the excessive post-operative edema and the 
need to perform home physical therapy to achieve the current 
range of motion.  The physician offered the opinion that 
total recovery from the surgery was approximately 120 days.  

VA received a copy of a certificate for return to school or 
work, dated and received in March 1994, and signed by the 
physician who performed the veteran's August 1993 surgery.  
Essentially, the certificate notes that the veteran has been 
under the physician's care since August 31, 1994 [sic] to the 
present and that he was able to return to work on December 1, 
1994 [sic].  Limitations/remarks noted no work for 120 days 
post-operation.  

The VA physician who examined the veteran in November 1993 
again related in an April 1994 statement that he reviewed the 
veteran's records.  The physician offered the opinion that he 
did not find any justification for convalescence beyond a 
period of physical therapy following the veteran's surgery.  

During the veteran's April 1995 and June 2001 personal 
hearings, he testified that he had essentially terminated 
working following hernia repair in July 1991 and that his 
"work" in 1992 and 1993 consisted of attending school; 
however, following his August 1993 surgery, he testified that 
he was no longer able to attend classes, which resulted in 
him being placed in an interrupted status in mid-December 
1993.  The veteran's VA vocational rehabilitation and 
counseling folder contains numerous reports pertaining to the 
period from September 1993 through January 1994 showing that 
he was in dispute with school personnel concerning the use of 
tutorial services; that he was enrolled in some courses; and 
that he was having problems related to mental health.  In 
December 1993, a VA counseling psychologist placed the 
veteran in interrupted school status because of 
unsatisfactory academic progress and bad conduct towards 
school, VA, and service organization personnel.  

Analysis

A total rating will be assigned if surgery necessitated at 
least one month of convalescence; surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  The total rating will be assigned effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient releasee.  An extension may be made beyond three 
months but, as for any extension, full medical justification 
is required.  See 38 C.F.R. § 4.30.  

As noted earlier in this decision, the RO granted the veteran 
entitlement to a temporary total rating through October 1993, 
based on surgery performed on his service-connected right 
great toe on August 31, 1993.  He is now seeking an extension 
of that benefit through November 1993.  

The physician who performed the August 1993 surgery noted a 
number of months following the surgery, that the veteran 
required approximately 120 days convalescence due to the 
advanced arthritic changes within the first MP joint, the 
excessive postoperative edema, and the need to perform home 
physical therapy.  It was his opinion that the veteran was 
capable of returning to work on December 1, 1993.  On the 
other hand, following examination of the veteran in November 
1993 and review of his records, the VA physician opined in 
December 1993 that the veteran's recovery period should have 
been no more than two to three weeks.  In April the VA 
physician reiterated his opinion noting he could not justify 
convalescense beyond a period of physical therapy.  Aside 
from the report of the veteran's November 1993 VA 
examination, his private treating physician's outpatient 
treatment report of January 1994, and those physicians' 
medical opinions, there are no other medical records 
pertaining to the veteran's right great toe condition for the 
month of November 1993 or December 1993.  Further, there is 
no complete rationale, backed by specific medical evidence, 
to support either physician's opinion pertaining to the 
appropriate length of convalescence following the veteran's 
August 1993 surgery.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Having 
reviewed the evidence in this case, the Board concludes that 
the unique facts presented in the record warrant the 
application of the reasonable doubt doctrine.  Under the 
circumstances, the Board must conclude that the veteran's 
condition of his right great toe following the August 31, 
1993, surgery required convalescence through the end of 
November 1993 and that he was able to return to work, in the 
veteran's case, to school, by December 1, 1993.  Under the 
circumstances, a total rating based on convalescence is 
warranted through November 30, 1993.  To that extent, the 
veteran's claim is granted.  

II.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.  

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  He has five 
service-connected disabilities:  bilateral inguinal hernia 
repair, evaluated as 40 percent disabling; right great toe 
hallux valgus repair with arthritic changes, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; otitis media with hearing loss, evaluated as 0 
percent disabling; and appendectomy, evaluated as 0 percent 
disabling.  No claim for higher evaluations for any of those 
disabilities is pending, and there is otherwise no indication 
of record that any of the veteran's service-connected 
disabilities is more disabling than reflected in their 
current evaluation.  Hence, the veteran's combined service-
connected disability evaluation is 50 percent.  As 38 C.F.R. 
§ 4.16(a) requires a 70 percent combined evaluation for two 
or more service-connected disabilities, the veteran clearly 
does not meet these criteria.  Under these circumstances, a 
total rating may be assigned only if the record establishes 
that this is an exceptional case in which the veteran's 
service-connected disabilities nonetheless render him 
unemployable.  See 38 C.F.R. § 4.16(b).  Following a careful 
review of the evidence, the Board finds that it does not.  

The claims file reflects that the veteran has occupational 
experience as a heavy equipment operator.  He reports a 9th 
grade formal education and subsequent receipt of a GED while 
in service.  On his May 1994 application for TDIU, he 
reported December 2, 1993, as the date he became too disabled 
to work.  During his personal hearing in June 2001 before the 
undersigned, he testified that he was last gainfully employed 
in 1991 following hernia surgery.  

Evidence of record shows that he was awarded Social Security 
disability benefits in June 1994, on the basis that he has 
been disabled since July 1991, but not prior thereto.  In 
awarding the benefits, the Administrative Law Judge found 
that the veteran's impairments warranting the veteran's 
disability benefits consisted of low back strain, recurrent 
GI bleeding (particularly when under stress), status-post 
bilateral hernia repair surgery times three, status-post 
appendectomy with blood poisoning, status-post right 
bunionectomy, and adjustment and personality disorders.  
Further, effective from July 1991, these impairments 
prevented the veteran from lifting over 20 pounds 
occasionally, and 10 pounds frequently, as well as stooping, 
bending and twisting; additionally, the veteran needed to 
avoid stressful situations; and, prior to July 1991, the 
veteran had had no non-exertional limitations.  

The veteran's VA vocational rehabilitation and counseling 
files shows that, in June 1992, he was found eligible for a 
program of vocational rehabilitation services, with targeted 
employment in the field of architectural drafting.  These 
records contain numerous reports pertaining to the period 
from September 1993 through January 1994 showing that he was 
concerned with using the school's tutorial services; that he 
was enrolled in various courses; and that he was having 
problems related to his mental health.  In December 1993, he 
was placed in interrupted school status by a VA counseling 
psychologist because of unsatisfactory academic progress and 
bad conduct towards school personnel.  His conduct was 
documented in the folder, to include being abrupt, slamming 
the phone receiver during conversations, yelling, utilizing 
obscenities and assaultive language, and walking away prior 
to completing interpersonal transactions.  Further, 
documentation reflected the veteran expressing threats and 
verbalized homicidal hostility towards school, VA, and 
service organization personnel.  During this period, he was 
diagnosed with dysthymia.  Follow-up outpatient treatment 
records indicate on-going problems with his mental health and 
use of prescribed antidepressant medication.  In March 1995, 
he was interrupted from the vocational rehabilitation program 
because of his history of poor adjustment to training 
activities despite VA case manager intervention to provide 
services that would have enabled the veteran to continue the 
program.  Rather, the veteran demonstrated unsatisfactory 
progress on established rehabilitation goals, resistance and 
non-cooperation with service providers, and a pattern of 
verbally aggressive and threatening behavior with school 
representatives and VA staff.  Subsequently, rehabilitation 
services were again provided to the veteran, although such 
services were also again discontinued in 1996 due to a 
determination of infeasibility for training because of the 
veteran's nonservice-connected psychiatric disorder.  There 
is nothing in the vocational rehabilitation and counseling 
records to indicate that any of the veteran's service-
connected disabilities was the cause of his inability to 
pursue vocational rehabilitation services or a factor leading 
to his termination of such services.  

Overall review shows that the veteran has fairly significant 
physical and psychiatric imitations which are attributable to 
his inability to obtain and maintain gainful employment.  The 
variously diagnosed psychiatric problems have caused 
significant impairment in his interaction with others and was 
the primary underlying factor in his inability to pursue 
vocational rehabilitation services.  The Social Security 
Administration in awarding him disability benefits noted a 
number of non-service conditions underlying his inability to 
obtain and retain gainful employment.  As noted earlier, 
however, impairment attributable to nonservice-connected 
disability may not be considered in determining a veteran's 
entitlement to a total rating for compensation purposes.  

Significantly, the record includes no medical evidence or 
opinion by a medical or other qualified professional that the 
veteran is unemployable solely as a result of his service-
connected disabilities.  Rather his unemployability is the 
result of a combination of various conditions.  The Board 
also finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability due to his service-connected disabilities.  
For example, it is not shown that any of the veteran's 
service-connected disabilities requires frequent 
hospitalization or an inordinate quantity of medication that 
would render employment infeasible.  

Accordingly, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, and that he is not well suited for some 
jobs, for example, those involving heavy lifting.  However, 
such interference with employment is contemplated in his 
service-connected disability evaluations.  Since the evidence 
of record does not demonstrate that the veteran's service-
connected disabilities alone result in unemployability, his 
TDIU claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.  


ORDER

Subject to the criteria governing payment of monetary 
benefits, an extension of a temporary total disability rating 
for a period of convalescence through, but no longer than, 
November 30, 1993, is granted.  

A total disability rating based on individual unemployablity 
due solely as a result of service-connected disabilities is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

